 

Case 1:20-cr-00529-LAK Document 34 Filed Thisoc Page Lot 4 noes

   

 

ned
wy

 

 

 

| USDC SDNY }
| DOCUMENT
ELECTRONICALLY FiLiy
UNITED STATES DISTRICT COURT DOC #i_ _
SOUTHERN DISTRICT OF NEW YORK DATE FILED:
eee eee eee LLL LLL fee eee eee ee eee ee & i — aor
UNITED STATES OF AMERICA
/ CONSENT PRELIMINARY ORDER
-¥.- OF FORFEITURE/
: MONEY JUDGMENT
AARON HARDEN,
20 Cr. 529 (LAK)
Defendant.
we ee ee ee ee en ee ee ee ee ee ee eee x

WHEREAS, on or about October 6, 2020, AARON HARDEN (the “Defendant”),
was charged in a five-count Indictment, 20 Cr. 529 (LAK) (the “Indictment”), with narcotics
trafficking, in violation of Title 21, United States Code, Sections 841(a)(1) and 841(b)(1)(C) and
Title 18, United States Code, Section 2 (Counts One through Five);

WHEREAS, the Indictment included a forfeiture allegation as to Counts One
through Five of the Indictment, seeking forfeiture to the United States, pursuant to Title 21, United
States Code, Section 853, of any and all property constituting, or derived from, any proceeds
obtained, directly or indirectly, as a result of the offenses charged in Counts One through Five of
the Indictment and any and all property used, or intended to be used, in any manner or part, to
commit, or to facilitate the commission of the offenses charged in Counts One through Five of the
Indictment, including but not limited to a sum of money in United States currency representing the
amount of proceeds traceable to the commission of the offenses charged in Counts One through
Five of the Indictment;

WHEREAS, on or about Hl arch LY po 02 | , the Defendant pled guilty to Counts
One through Five, pursuant to a plea agreement with the Government, wherein the Defendant
admitted the forfeiture allegation with respect to Counts One through Five of the Indictment and

agreed to forfeit, pursuant to Title 21, United States Code, Section 853, a sum of money equal to
Case 1:20-cr-00529-LAK Document 34 Filed 09/15/21 Page 2 of 4

$714.00. in United States currency, representing proceeds traceable to the commission of the
offenses charved in Counts One through Five of the Indictment;

WHEREAS, the Defendant consents to the entry of a money Judgment in the
amount of $714.00 in United States currency representing the amount of proceeds traceable to the
offenses charged in Counts One through Five of the Indictment that the Defendant personally
obtained: and

WHEREAS, the Defendant admits that, as a result of acts and/or omissions of the .
Defendant, the proceeds traceable to the offenses charged in Counts One through Five of the
Indictment that the Defendant personally obtained cannot be located upon the exercise of due
diligence.

ITIS HEREBY STIPULATED AND AGREED, by and between the United States
of America, by its attorney Audrey Strauss, United States Attorney, Assistant United States
Attorney, Rebecca T. Dell of counsel, and the Defendant, and his counsel, Amy Gallicchio, Esq.,
that:

1. As a result of the offenses charged in Counts One through Five of the
Indictment, to which the Defendant pled guilty, a money judgment in the amount of $714.00 in
United States currency (the “Money Judgment”), representing the amount of proceeds traceable to
the offenses charged in Counts One through Five of the Indictment that the Defendant personally
obtained, shall be entered against the Defendant.

2, Pursuant to Rule 32.2(b)(4) of the Federal Rules of Criminal Procedure, this
Consent Preliminary Order of Forfeiture/Money Judgment is final as to the Defendant, AARON
HARDEN, and shall be deemed part of the sentence of the Defendant, and shall be included in the

judgment of conviction therewith.
Case 1:20-cr-00529-LAK Document 34 Filed 09/15/21 Page 3 of 4

3, All payments on the outstanding Money Judgment shall be made by postal
money order, bank or certified check, made payable, in this instance, to United States Customs
and Border Protection, and delivered by mail to the United States Attorney’s Office, Southern
District of New York, Attn: Money Laundering and Transnational Criminal Enterprises Unit, One
St. Andrew’s Plaza, New York, New York 10007 and shall indicate the Defendant’s name and
case number.

4, Upon entry of this Consent Preliminary Order of Forfeiture/Money
Judgment, and pursuant to Title 21, United States Code, Section 853, United States Customs and
Border Protection, or its designee the Office of Fines, Penalties, and Forfeiture shall be authorized
to deposit the payment on the Money Judgment in the Treasury Assets Forfeiture Fund, and the
United States shall have clear title to such forfeited property.

5. Pursuant to Title 21, United States Code, Section 853(p), the United States
is authorized to seek forfeiture of substitute assets of the Defendant up to the uncollected amount
of the Money Judgment.

6. Pursuant to Rule 32.2(b)(3) of the Federal Rules of Criminal Procedure, the
United States Attorney’s Office is authorized to conduct any discovery needed to identify, locate
or dispose of forfeitable property, including depositions, interrogatories, requests for production
of documents and the issuance of subpoenas.

7. The Court shall retain jurisdiction to enforce this Consent Preliminary Order
of Forfeiture/Money Judgment, and to amend it as necessary, pursuant to Rule 32.2 of the Federal
Rules of Criminal Pracedure.

8. | The Clerk of the Court shall forward three certified copies of this Consent

Preliminary Order of Forfeiture/Money Judgment to Assistant United States Attorney Alexander
Case 1:20-cr-00529-LAK Document 34 Filed 09/15/21 Page 4 of 4

J. Wilson, Co-Chief of the Money Laundering and Transnational Criminal Enterprises Unit, United

States Attorney’s Office, One St. Andrew’s Plaza, New York, New York 10007.

9, The signature page of this Consent Preliminary Order of Forfeiture/Money

Judgment may be executed in one or more counterparts, each of which will be deemed an original

but all of which together will constitute one and the same instrument.

AGREED AND CONSENTED TO:

AUDREY STRAUSS
United States Attorney for the
Southern District of New York

a“ Le
By: Mace. XC

 

REBECCA T. DELL

Assistant United States Attorney
One St. Andrew’s Plaza

New York, NY 10007
(212)637-2198

 

AARON HARDEN
By: /s/ Aaron Harden by Amy Gallicchio, Esq.
AARON HARDEN
/s/ Amy Gallicchio
By:

 

AMY GALLICCHIO, ESQ.
Attorney for Defendant

Federal Defenders of New York
52 Duane Street

New YorksNY 10007
SO ORDER lla ~F
i/| A/\

HONORABLE LEWIS A.
UNITED STATES DISTRICT ry

3/5/2021
DATE

3/3/2021
DATE

3/5/2021
DATE

LD 4 lef [2-1
DATE
